

EXHIBIT 10.2




LIMITED WAIVER NO. 2 TO FINANCING AGREEMENT


LIMITED WAIVER NO. 2 TO FINANCING AGREEMENT, dated as of March 16, 2005 (this
"Limited Waiver"), among Milacron Inc., a Delaware corporation ("Milacron"),
each subsidiary of Milacron listed as a borrower or a guarantor on the signature
pages thereto, the Lenders party thereto, JPMorgan Chase Bank, National
Association, as administrative agent and collateral agent for the Lenders (in
each such capacity, together with its successors in each such capacity, the
"Administrative Agent" and "Collateral Agent", respectively).
 
W I T N E S S E T H:
 
WHEREAS, Milacron, certain subsidiaries of Milacron, the Lenders named therein,
the Agents and the other parties thereto have entered into that certain
Financing Agreement dated as of June 10, 2004 (as amended, supplemented or
otherwise modified from time to time, the "Financing Agreement"; capitalized
terms used herein but not otherwise defined herein shall have the meanings given
such terms in the Financing Agreement); and
 
WHEREAS, Milacron has requested that the Agents and the Lenders waive compliance
with certain provisions of Section 7.03(b) of the Financing Agreement and waive
certain Defaults or Events of Default that may have resulted from such
noncompliance therewith, and the Lenders and the Agents are willing to provide
such waivers on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, each of the Loan Parties, the Lenders, and the Agents hereby agree as
follows:
 
ARTICLE I
 
LIMITED WAIVER
 
Subject to the terms and conditions set forth herein, the Lenders hereby waive
any noncompliance by any Loan Party with Section 7.03(b) of the Financing
Agreement with respect to the cumulative Consolidated EBITDA requirement for the
six complete calendar months ending on December 31, 2004, and any Default or
Event of Default that may have resulted therefrom, in each case solely as a
result of any noncash charges arising in connection with any audit adjustment
made after February 14, 2005 with respect to the Loan Parties’ captive insurance
program with Milacron Assurance Ltd.
 
ARTICLE II  
 
CONDITIONS TO CLOSING
 
This Limited Waiver shall become effective as of the date first written above
upon the satisfaction of the following conditions (such date, the "Waiver
Effective Date"):
 
(a)  Delivery of Limited Waiver. Each Loan Party shall have delivered a duly
executed counterpart of this Limited Waiver to the Agents.
 
(b)  Officer's Certificate. The Loan Parties shall have delivered to the Agents
a certificate of a duly authorized officer of each Loan Party dated the date of
this
 
 

--------------------------------------------------------------------------------

LIMITED WAIVER NO. 2
TO MILACRON FINANCING AGREEMENT
 
 
 Limited Waiver, in form and substance satisfactory to the Agents, certifying
that the representations and warranties set forth in Section 3.3 hereof are true
and correct as of such date.
 
(c)  Consent of Required Lenders. The Agents shall have received in writing the
consent of the Required Lenders to enter into this Limited Waiver on behalf of
the Required Lenders.
 
(d)  Agent Fees and Expenses. The Loan Parties shall have paid all reasonable,
out-of-pocket fees and expenses (including, without limitation, reasonable fees,
costs, client charges and expenses of counsel) incurred by the Agents arising
from or relating to the negotiation, preparation, execution, delivery,
performance and administration of this Limited Waiver and arising under or
relating to the other Loan Documents to the extent invoiced and presented to the
Administrative Borrower on or prior to the Limited Waiver Effective Date.
 
ARTICLE III  
 
MISCELLANEOUS
 
Section 3.1   Effect of Limited Waiver. Except as expressly set forth herein,
this Limited Waiver shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Agents or any Lender under the Loan Documents, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances. This Limited Waiver shall constitute a "Loan
Document" for all purposes of the Financing Agreement and all references to the
Financing Agreement in any Loan Document shall mean the Financing Agreement as
modified hereby.
 
Section 3.2   No Representations by Lenders or Agent. Each Loan Party hereby
acknowledges that it has not relied on any representation, written or oral,
express or implied, by any Lender or any Agent, other than those expressly
contained herein, in entering into this Limited Waiver.
 
Section 3.3   Representations of the Loan Parties. Each Loan Party represents
and warrants to the Agents and the Lenders that (i) after giving effect to this
Limited Waiver, (a) the representations and warranties set forth in the Loan
Documents are true and correct in all respects on and as of the date hereof with
the same effect as though made on the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier date and
(b) no Default or Event of Default has occurred and is continuing and (ii) this
Limited Waiver has been duly executed and delivered by such Loan Party and the
Financing Agreement, as amended hereby, constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Section 3.4  Claims. Each Loan Party represents and warrants that it has no
defenses, offsets or counterclaims with respect to the indebtedness owed by the
Borrowers to the Lenders, other than in respect of deposits.
 
 

--------------------------------------------------------------------------------

LIMITED WAIVER NO. 2
TO MILACRON FINANCING AGREEMENT
 
 
Section 3.5  Successors and Assigns. This Limited Waiver shall be binding upon
the parties hereto and their respective successors and permitted assigns and
shall inure to the benefit of the parties hereto and the successors and
permitted assigns of the Lenders and the Agents.
 
Section 3.6   Headings. The headings and captions hereunder are for convenience
only and shall not affect the interpretation or construction of this Limited
Waiver.
 
Section 3.7   Severability. The provisions of this Limited Waiver are intended
to be severable. If for any reason any provision of this Limited Waiver shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
 
Section 3.8   Costs and Expenses. The Loan Parties agree to reimburse the Agents
for their reasonable out-of-pocket expenses in connection with this Limited
Waiver, including the reasonable fees, charges and disbursements of counsel for
the Agents.
 
Section 3.9  Counterparts. This Limited Waiver may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Limited Waiver by signing any
such counterpart. Delivery of an executed counterpart of a signature page to
this Limited Waiver by telecopier shall be effective as delivery of a manually
executed counterpart of this Limited Waiver.
 
Section 3.10  GOVERNING LAW. THE WHOLE OF THIS LIMITED WAIVER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED, CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.
 
Section 3.11   JURISDICTION, VENUE AND SERVICE. EACH LOAN PARTY HEREBY
IRREVOCABLY CONSENTS AND SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF
ALL FEDERAL AND STATE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK AND CONSENTS THAT ANY ORDER, PROCESS, NOTICE OF MOTION OR OTHER APPLICATION
TO OR BY ANY OF SAID COURTS OR A JUDGE THEREOF MAY BE SERVED WITHIN OR WITHOUT
SUCH COURT’S JURISDICTION BY REGISTERED MAIL OR BY PERSONAL SERVICE, PROVIDED A
REASONABLE TIME FOR APPEARANCE IS ALLOWED, IN CONNECTION WITH ANY ACTION OR
PROCEEDING ARISING OUT OF, UNDER OR RELATING TO THIS LIMITED WAIVER. AT THE
OPTION OF THE AGENTS, UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS, ANY LOAN
PARTY MAY BE JOINED IN ANY ACTION OR PROCEEDING COMMENCED BY THE AGENTS OR THE
LENDERS AGAINST ANY OTHER LOAN PARTY IN CONNECTION WITH OR BASED ON THIS LIMITED
WAIVER, AND RECOVERY MAY BE HAD AGAINST ANY LOAN PARTY IN SUCH ACTION OR
PROCEEDING OR IN ANY INDEPENDENT ACTION OR PROCEEDING AGAINST ANY LOAN PARTY,
WITHOUT ANY REQUIREMENT THAT THE AGENTS OR THE LENDERS FIRST ASSERT, PROSECUTE
OR EXHAUST ANY REMEDY OR CLAIM AGAINST ANY OTHER LOAN PARTY. EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW)
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF,
 
 

--------------------------------------------------------------------------------

LIMITED WAIVER NO. 2
TO MILACRON FINANCING AGREEMENT
 
 
 UNDER OR RELATING TO THIS LIMITED WAIVER BROUGHT IN ANY FEDERAL OR STATE COURT
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, AND HEREBY FURTHER
IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
 
SECTION 3.12  WAIVER OF JURY TRIAL. EACH OF THE AGENTS, THE LENDERS AND THE LOAN
PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS LIMITED WAIVER, AND AGREES THAT
ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY. IN
ADDITION, EACH OF THE AGENTS, THE LENDERS AND THE LOAN PARTIES WAIVES THE RIGHT
TO INTERPOSE ANY DEFENSE BASED UPON ANY STATUTE OF LIMITATIONS OR ANY CLAIM OF
LACHES AND ANY SET-OFF OR COUNTER CLAIM OF ANY NATURE OR DESCRIPTION. EACH OF
THE AGENTS, THE LENDERS AND THE LOAN PARTIES ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE FREELY MADE.
 
* * *
 



--------------------------------------------------------------------------------




 
  IN WITNESS WHEREOF, the undersigned have caused this Limited Waiver to be duly
executed and delivered as of the date first above written.








BORROWERS:


MILACRON INC.
 
 
By:  /s/ R.P. Lienesch                                                        
   
Name: R.P. Lienesch
Title:  Vice President - Finance and Chief Financial Officer
 



--------------------------------------------------------------------------------






CIMCOOL INDUSTRIAL PRODUCTS INC.
D-M-E MANUFACTURING INC.
D-M-E U.S.A. INC.
MILACRON INDUSTRIAL PRODUCTS, INC.
MILACRON MARKETING COMPANY
MILACRON PLASTICS TECHNOLOGIES GROUP INC.
NICKERSON MACHINERY CHICAGO, INC.
NORTHERN SUPPLY COMPANY, INC.
OAK INTERNATIONAL, INC.
PLIERS INTERNATIONAL INC.
UNILOY MILACRON INC.
UNILOY MILACRON U.S.A. INC.
 
 
By: /s/ R.P. Lienesch                                                        
    
Name: R.P. Lienesch
Title: Treasurer
 
 

--------------------------------------------------------------------------------


 
 
GUARANTORS:
 
D-M-E COMPANY
 
 
By:  /s/ R.P. Lienesch                                                   
Name: R.P. Lienesch
Title: Treasurer
 
 

--------------------------------------------------------------------------------


MILACRON CAPITAL HOLDINGS B.V.
 
 
By:  /s/ G. van Deventer                                             
Name: G. van Deventer
Title:  Managing Director
 
 
 

--------------------------------------------------------------------------------


MILACRON INTERNATIONAL MARKETING COMPANY
 
 
By:  /s/ R.P. Lienesch                                                   
Name: R.P. Lienesch
Title: Treasurer and Assistant Secretary
 
 

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent and Collateral Agent,
on behalf of the Required Lenders
 
 
By:  /s/ James M. Barbato                                                    
Name: James M. Barbato
Title: Vice President 










